 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          FEDERAL TRADE COMMISSION,                        CASE NO. C05-1739 MJP

11                                 Plaintiff,                ORDER DENYING MOTION FOR
                                                             A WRIT OF CONTINUING
12                  v.                                       GARNISHMENT

13          JOHN RAYMOND SALVATOR
            BEZEREDI,
14
                                   Defendant,
15
            And
16
            BANK OF AMERICA, N.A.
17
                                   Garnishee.
18

19
            This matter comes before the Court upon Plaintiff’s Application for Writ of Continuing
20
     Garnishment (Dkt. No. 29). Finding that Plaintiff failed to provide a supporting declaration with
21
     its application or provide any evidentiary basis for it request, which comes 14 years after the
22
     Court’s final Judgment was entered, the Court DENIES the Request.
23

24


     ORDER DENYING MOTION FOR A WRIT OF CONTINUING GARNISHMENT - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 30, 2021.

 3

 4                                                       A
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR A WRIT OF CONTINUING GARNISHMENT - 2
